PER CURIAM.
Mark W. Hoffman, a member of The Florida Bar against whom disciplinary proceedings are pending as defined in rule 3-7.11 of the Rules Regulating The Florida Bar, seeks leave to resign from membership. His petition states that permission to resign is sought without leave to apply for readmission until five years from the date of resignation. The Florida Bar requests that the petition for leave to resign be granted.
The petition for leave to resign, without leave to apply for readmission for five years, is hereby granted, effective immediately. As a condition of our judgment granting leave to resign, we impose upon respondent the costs of the pending disciplinary proceeding in the amount of $150. Judgment is hereby entered against the respondent in the amount of $150, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.